THE STATE OF TEXAS
                                         MANDATE
TO THE 195TH DISTRICT COURT OF DALLAS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 24th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Martin Suarez Juarez, Appellant                             No. 06-14-00052-CR

                   v.                                       Trial Court No. F-1360355-N

The State of Texas, Appellee


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to indicate that the
statute under which appellant was convicted is Section 22.01(b)(2)(B) of the Texas Penal Code.
As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Martin Suarez Juarez, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 27th day of May, A.D. 2015.

                                                              DEBRA K. AUTREY, Clerk